Citation Nr: 0310076	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from April 1989 to March 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 2000 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West  2002)), were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the instant case, the Board notes that the evidence of 
record reflects that the veteran suffers from degenerative 
disc disease of the lumbar spine.  A March 2000 MRI report 
from Open MRI of Puerto Rico reflects posterior spondylosis 
at L4/L5, with associated small central herniated nucleus 
pulposus and degenerative disc disease.  An October 2000 VA 
spine examination report shows findings of spasm and 
tenderness to palpation from L2 to S1, bilaterally.  The 
clinical impression at that time was of (1) lumbosacral 
myositis, (2) right L4-L5 radiculopathy by EMG, and (3) L4-L5 
posterior spondylosis with small central herniated nucleus 
pulposus and degenerative disc disease by MRI.  The VA 
examiner noted that a photocopied progress note from a 
psychiatrist made reference to an EMG, which showed right L4-
L5 radiculopathy.  Additionally, the veteran has complained 
of numbness and pain radiating to both his legs and his left 
thigh.  As such, in rating the veteran's disabilities, 
consideration must be given to the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.

It is noted that during the pendency of the veteran's appeal, 
the criteria for evaluating intervertebral disc syndrome were 
revised.  See 67 Fed. Reg. 56509-56516 (September 4, 2002).  
The current rating schedule instructs to "evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation."  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002)(emphasis added).  "Chronic 
orthopedic and neurologic manifestations' means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note 
(1) (2002).

The rating schedule further states "when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) 
(2002).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has not adjudicated the 
veteran's claims pursuant to the "new" criteria for 
evaluating intervertebral disc syndrome.  In the Board's 
opinion, the veteran could be prejudiced as a result of the 
Board deciding the claim before the RO has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Further, the Board notes that the VA medical examiner in 
October 2000 stated in his report that the veteran's claims 
file was not available for his review.  A medical examiner 
must consider the records of prior medical examinations and 
treatment in order to ensure a fully informed opinion.  See 
Hampton v. Gober, 10 Vet. App. 481 483 (1997); Schroeder v. 
Brown, 6 Vet. App. 220, 225 (1994); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 123 (1991).  The failure to make 
the veteran's claims file, including his service medical 
records, available to the examiner prior to the October 2000 
examination calls into question the thoroughness of the 
examination.  See Green, 1 Vet. App. at 124 (1991) ("thorough 
and contemporaneous medical examination" is one that "takes 
into account the records of the prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

The Board, therefore, concludes that the veteran should be 
afforded another VA examination of his service-connected 
lumbar spine disability.  In view of the time that has passed 
since the last such examination, the fact that the examiner 
did not review the veteran's claim folder at that time, and 
in light of the revised criteria, further action is needed.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should inform the veteran 
that he may submit additional 
arguments and evidence in support of 
his claim, to include the EMG report 
to which the October 2000 VA 
examiner referred.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected lumbar spine disability.  
The claims folder must be made 
available to the examiner.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar spine 
disability.  Any indicated studies, 
including X-ray studies and range of 
motion testing, should be performed.  
The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  The 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups).

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected lumbar 
spine disability on his ability to 
work.  

3.  The RO should then undertake any 
other development required to comply 
with the VCAA and the implementing 
regulations and should readjudicate 
the veteran's claim based on all 
evidence received.  The RO should 
consider all potentially applicable 
criteria, to include the former and 
current criteria for evaluating 
intervertebral disc disease.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

